COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Mosaic Baybrook One, L.P. v. Paul Simien

Appellate case number:   01-18-01049-CV

Trial court case number:
Trial court:             133rd Judicial District Court, Harris County




       Appellant’s motion for leave to file a supplemental reply brief is DENIED.




Judge’s signature: ___/s/ Gordon Goodman______
                   Justice Gordon Goodman, Acting individually


Date: August 13, 2019